Broyles, C. J.
Mrs. Jessie Goode Sessions brought suit against Mrs. Evelyn N. Parker, and alleged that the defendant became infatuated with Mr. Sessions (the plaintiff’s husband), “and began to cultivate his affection with endearing advances, blandishments, and entertainment. She began to call plaintiff’s husband over the telephone and solicit appointments with him, and frequently met him at night and carried him on long rides in the defendant’s automobile, and, by such endearment, blandishments, and cultivation of the affections of plaintiff’s husband, she completely alienated” his affections “away from plaintiff;” and that said conduct of the defendant resulted in a final separation between plaintiff and her husband (causing them thereafter to live apart from each' other), and in a loss to plaintiff of her husband’s affection and consortium, and “injured and damaged plaintiff in the sum of $50,000, 'for which sum plaintiff sues.” The defendant filed a general demurrer on the ground that “said petition sets out no cause of action against the defendant.” The judge sustained the demurrer and dismissed *102the suit; and on this judgment the plaintiff assigned error in her bill of exceptions.
To a question certified by this court to the Supreme Court, that court answered as set out in the headnote of this decision. For full opinion see Sessions v. Parker, 174 Ga. 296 (162 S. E. 790). Under this ruling the trial judge erred in sustaining the general demurrer.

Judgment reversed.

Luke, <7., concurs. Bloodworth, J., absent on account of illness.